DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, 10-12, 14-16, 18-19, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paiva et al (US 2009/0303456).
As to claim 1, Paiva et al disclose (fig. 1) a multi-sensor system (100), comprising: a mirror system (111, 113, 104, 118, 120), (paragraphs [0009]-[0012], [0015]-[0016]), (fig. 2) collecting light (VIS, NIR, MWIR, LWIR, VLWIR), (paragraph [0018]) received through a shared aperture (114, 119), (paragraphs [0009]-[0010], [0015]); and a sensor package (151, 153), (paragraphs [0009], [0011]-[0015]) including (fig. 2) an image sensor system (122, 155), (paragraph [0018] receiving the light (VIS, NIR, MWIR, LWIR, VLWIR) from the mirror system (111, 113, 104, 118, 120) and dividing (separating) the collected light (VIS, NIR, MWIR, LWIR, VLWIR) between different image sensors (126, 164) of the sensor package (151), (paragraphs [0009], [0015]).
As to claim 3, Paiva et al et al disclose (fig. 1) the system (100) wherein the mirror system (111, 113, 104, 118, 120), and the sensor package (151, 153) fit within the border walls 
As to claim 4, Paiva et al disclose (fig. 1) the system (100) further comprising the sensor package (151, 153) emitting radiation (111, 113, 104, 118, 120) out through the shared aperture (114, 119), (paragraphs [0009]-[0015]).
As to claim 5, Paiva et al disclose (fig. 1) the system (100) wherein the sensor package (151, 153) includes a LADAR system (153) interrogating a scene (target) through the shared aperture (114, 119), (paragraphs [0009]-[0015]).
As to claim 8, Paiva et al disclose (fig. 1) the system (100) further comprising an image processing system (202, 204) that is mounted with the sensor package (151, 152) and processes information (target based on output) from the sensor package (151, 152) to create fused data (target based on output), (paragraph [0024]).
As to claim 10, Paiva et al disclose (fig. 1) the system (100) wherein the image processing system (202, 204) generates fused images (target based on output), (paragraph [0024]). 
As to claim 11, Paiva et al disclose (fig. 1) the system (100) wherein the image processing system (202, 204) performs feature extraction (detect target), (paragraph [0024]).
As to claim 12, Paiva et al disclose (fig. 1) the system (100) wherein the image processing system (202, 204) performs object tracking (track target based on output), (paragraph [0024]).
As to claim 14, Paiva et al disclose (fig. 1) the system (100) further comprising a clock
As to claim 15, Paiva et al disclose (fig. 1) the system (100) wherein the image sensor system (122, 155) comprises a long wave infrared (longer-wave, LWIR) spatially resolved image sensor (124), a mid-wave infrared (medium-wavelength, MWIR) spatially resolved image sensor (124), (paragraphs [0021]-[0022]), a visible (visible) spatially resolved image sensor (155), (paragraph [0025]). 
As to claim 16, Paiva et al disclose (fig. 1) the system (100) wherein the mirror system (111, 113, 104, 118, 120) comprises at least a primary (111) and a secondary mirror (113) for relaying light (111, 113, 104, 118, 120) received through the common aperture (114, 119) to the sensor package (151, 153), (paragraphs [0009]-[0015]).
As to claim 18, Paiva et al disclose (fig. 1) the system (100) wherein the mirror system (111, 113, 104, 118, 120) further comprises a tertiary mirror (118) and a quaternary mirror (120), (paragraph [0016]).
As to claim 19, Paiva et al disclose (fig. 1) the system (100) further comprising an articulated fold mirror (104) mounted in front of the mirror system (111, 113, 104, 118, 120), (paragraph [0012]).
As to claim 21, Paiva et al disclose (fig. 1) the system (100) wherein the system (100) is used as a multi-band star tracker (204), (paragraph [0024]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-7, 9, 13, 17, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pavia et al (US 2009/0303456) in view of Smith et al (3,723,005).
As to claim 2, Paiva et al disclose (fig. 1) the system (100), (paragraph [0009]). Pavia et al fail to disclose further comprising a gimbal for carrying the mirror system and the sensor package. Smith et al disclose (fig. 1) further comprising a gimbal (gimbal 29) for carrying the mirror system (11) and the sensor package (26), (column 3, lines 10-24). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pavia et al to include further comprising a gimbal for carrying the mirror system and the sensor package as taught by Smith et al in order to orient fixed or moving beam in predetermined relationship to allow for various parameters such as altitude, speed, and trajectories to be accurately determined. 
21. 	As to claim 6, Paiva et al disclose (fig. 1) the system (100), (paragraph [0009]). Pavia et al fail to disclose further comprising an antenna mounted to a front obscuration of the mirror system. Smith et al disclose further comprising an antenna (antenna drive) on the mirror gimbal (29) wherein the antenna is used for radar range, (column 6, lines 1-8). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Paiva et al to include further comprising an antenna mounted to a front obscuration of the mirror system as taught by Smith et al in order to accurately determine the radar range output to a particular direction to aid the line-of-sight operations.
22. 	As to claim 7, Paiva et al disclose (fig. 1) the system (100) the sensor package (151, 152), (paragraph [0009]). Pavia et al fail to disclose an accelerometer. Smith et al disclose accelerometer, (column 1, lines 56-61). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Paiva et al to include an accelerometer as taught 
23. 	As to claim 9, Paiva et al disclose (fig. 1) the system (100) the image processing system (202, 204), (paragraph [0024]). Pavia et al fail to disclose image processing system is mounted on a gimbal. Smith et al disclose (fig. 1) image processing system (25) is mounted on a gimbal (gimbal 29), (column 3, lines 11-17). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pavia et al to include comprising image processing system mounted on a gimbal as taught by Smith et al in order to allow for various parameters such as altitude, speed, and trajectories to be determined. 
24. 	As to claim 13, Paiva et al disclose (fig. 1) the system (100) farther comprising a multiplexer (mirror system) for transmitting fused data (target based on output), generated by the image processing system (202, 204), (paragraph [0024]). Pavia et al fail to disclose gimbal. Smith et al disclose (fig. 1) a gimbal (gimbal 29) for carrying the mirror system (11) and the sensor package (26), (column 3, lines 10-24). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pavia et al to include further comprising a gimbal for carrying the mirror system and the sensor package as taught by Smith et al in order to orient fixed or moving beam in predetermined relationship to allow for various parameters such as altitude, speed, and trajectories to be accurately determined. 
25. 	As to claim 17, Paiva et al disclose (fig. 1) the system (100), (paragraph [0009]). Pavia et al fail to disclose further comprising a phase array antenna system mounted on a front obscuration of the mirror system. Smith et al disclose further comprising an antenna (antenna drive) on the mirror gimbal (29) wherein the antenna is used for radar range, (column 6, lines 1-8). It would have been obvious to one of ordinary skill in the art at the time the invention was 
26. 	As to claim 25, Paiva et al disclose (fig. 1) a multi-sensor system (100), comprising: a mirror system (111, 113, 104, 118, 120), (paragraphs [0009]-[0012], [0015]-[0016]), (fig. 2) collecting light (VIS, NIR, MWIR, LWIR, VLWIR), (paragraph [0018]) received through a shared aperture (114, 119), (paragraphs [0009]-[0010], [0015]); (fig. 2) an image sensor system (151, 155) receiving the light (VIS, NIR, MWIR, LWIR, VLWIR) from the mirror system (111, 113, 104, 118, 120) and dividing (separating) the collected light (VIS, NIR, MWIR, LWIR, VLWIR) between different image sensors (124, 164), (paragraphs [0009], [0015]); an image processing system (202, 204) that processes information (target based on output) from the image sensors (124, 164) to create fused data (target based on output), (paragraph [0024]). Pavia et al fail to disclose a gimbal carrying the mirror system image sensor system and the image processing system. Smith et al disclose (fig. 1) further comprising a gimbal (gimbal 29) for carrying the mirror system (11) and the image processing system (25), (column 3, lines 8-18). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pavia et al to include further comprising a gimbal for carrying the mirror system and the sensor package as taught by Smith et al in order to orient fixed or moving beam in predetermined relationship to allow for various parameters such as altitude, speed, and trajectories to be accurately determined. 
27. 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pavia et al (US 2009/0303456) in view of Chen et al (US 2005/0249502). 
.
29. 	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pavia et al (US 2009/0303456) in view of Kordulla (5,262,630). 
30. 	As to claim 22, Paiva et al disclose (fig. 1) the system (100) wherein the sensor package (151, 155), (paragraph [0009]). Pavia et al fail to disclose a clock. Kordulla disclose a clock (clock), column 4, lines 19-23). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Paiva et al to include a clock as taught by Kordulla in order to produce the desired image rotation resulting in the field of view image of the target.
31. 	Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pavia et al (US 2009/0303456) in view of Honey (4,626,063).
32. 	As to claim 23, Paiva et al disclose (fig. 1) the system (100) wherein the sensor package (151, 153), (paragraph [0009]). Pavia et al fail to disclose includes an inertial measurement unit (MU). Honey disclose an inertial measurement unit (inertial system), (column 2, lines 6-12). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Paiva et al to include an inertial measurement unit as taught by Honey in order to compensate for pitch and yaw of an aircraft resulting in precise location of the target.
33. 	As to claim 24, Paiva et al disclose (fig. 1) the system (100) wherein the sensor package (151, 153), (paragraph [0009]). Pavia et al fail to disclose an inertial reference unit (RU). Honey 
Conclusion
34. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878